Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on August 10, 2021.
Claims 1-13 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 3 and 7 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  
Applicant stated that the rejection was traversed by amending claims 3 and 7 (Remarks, p. 6).  Applicant’s amendment does not overcome the rejection of claim 3.  Claim 3 has not been amended, and the Remarks do not provide any explanation as to how the asserted amendment traverses the rejection.  Therefore, the rejection of claim 3 stand in this Office action.  

Claim Rejections - 35 USC § 103
Claims 1, 5-6, 8-13 were rejected under 35 U.S.C. 103 as being unpatentable over McElhinney US Patent Publication No. 2016/0155098 in view of Lazar et al. US Patent Publication No. 2018/0359597.  
The amendments to claims 1, 12, and 13 have overcome the prior rejection of the claims.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, it is not clear which device “the CPE device” is referring to in the claim because claim 1 recites “a first customer premises equipment (CPE) device” and “a second CPE device.”  Claim 3 recites “the CPE device” and is rejected under a similar rationale as claim 2.
Regarding claim 3, the language “the same neighborhood as the CPE device” renders the claim indefinite because the boundary of the “same neighborhood” cannot be determined.  It is not clear which devices would be encompassed in “the same neighborhood.”  The term “neighborhood” is typically defined as a community bound by varying criteria, e.g. same street, block, zip code, etc… The metes and bounds of the claim cannot be clearly established.
Regarding claim 12, it is not clear which device “the CPE device” is referring to in “a health score for the CPE device.”  There is also insufficient antecedent basis for “the first and second CPE devices” and “the second CPE device.”  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8-10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Voshi et al. US Patent Publication No. 2014/0369208 (“Voshi”) in view of McElhinney US Patent Publication No. 2016/0155098 (“McElhinney”).

Regarding claim 1, Voshi teaches an electronic device, comprising: 
one or more processors; and memory storing one or more programs configured to be executed by the one or more processors (para. [0046]), the one or more programs including instructions for: 
determining, based upon first information comprising current diagnostic data for a first customer premises equipment (CPE) device, a health for a second CPE device (para. [0022] collect data from an identified subset of CPE devices 115.  if the summary of the quality checks on the subset of CPE devices show substantially the same failure(s) as the quality check on the CPE device being installed repaired… identify the CPE device and neighboring CPE devices as candidates for plant maintenance.  para. [0032] quality check of service for the identified neighboring customer premise(s), connection properties can be measured), 
wherein the first and second CPE devices are both connected to a network corresponding to a particular service provider (para. [0019] used by a service operator to run service checks at one or more CPE devices 115.  para. [0020] identify one or more CPE devices 115 that share one or more network elements with the CPE device 115.  identify one or more subscriber location elements in common with a CPE device.  subscriber location elements associated with one or more CPE devices 115 can be stored by a service operator and made available); 
determining whether the second CPE device is defective (para. [0027] service quality check for a CPE device, measure connection properties at the CPE device.  para. [0034] cause of service issue exists at the first customer premise); and 
in response to determining that the second CPE device is defective, outputting second information indicating that the second CPE device is defective (para. [0034] message informing a user that a service issue exists at the first customer premise can be output to the user).  
Voshi discloses determining a health for a second CPE device but does not expressly teach determining a health score, the health score determined using a machine learning system.

McElhinney teaches determining a health score for a device (para. [0011] health metric, referred to herein as a “health score.”  para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more assets… model.  para. [0157] identified set of operating data into the model… convert this likelihood into the health metric), wherein the health score is determined using a machine learning system (para. [0012] model defined in the machine learning phase to determine the "health score"); and based upon a comparison between the health score and a threshold, determining whether the device is defective (para. [0172] health metric reaches a threshold value.  para. [0117] “health score”… indicates whether a failure will occur).
Voshi and McElhinney come from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by implementing McElhinney’s disclosure such that a health score for the CPE device of Voshi is determined using machine learning and the failure is determined based on comparison of the health score with a threshold.  One of ordinary skill in the art would have been motivated to do so because Voshi discloses collecting various data (see. para. [0027],[0032]), and McElhinney would have enabled input of a set of data to provide a single metric to determine failure of devices.  Furthermore, McElhinney’s use of machine learning would have enabled improvements to determining failures based on updated data.

Regarding claim 12, Voshi teaches a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device (para. [0047]), the one or more programs including instructions for: 
determining, based upon first information comprising current diagnostic data for a first customer premises equipment (CPE) device, a health for the CPE device (para. [0022] collect data from an identified subset of CPE devices 115.  if the summary of the quality checks on the subset of CPE devices 
determining whether the second CPE device is defective (para. [0027] service quality check for a CPE device, measure connection properties at the CPE device.  para. [0034] cause of service issue exists at the first customer premise); and 
in response to determining that the second CPE device is defective, outputting second information indicating that the second CPE device is defective (para. [0034] message informing a user that a service issue exists at the first customer premise can be output to the user).
Voshi discloses determining a health for a second CPE device but does not expressly teach determining a health score, the health score is determined using a machine learning system.
Voshi discloses determining whether the second CPE device is defective but not based upon a comparison between the health score and a threshold.
McElhinney teaches determining a health score for a device (para. [0011] health metric, referred to herein as a “health score.”  para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more assets… model.  para. [0157] identified set of operating data into the model… convert this likelihood into the health metric), wherein the health score is determined using a machine learning system (para. [0012] model defined in the machine learning phase to determine the "health score"); and based upon a comparison 
Voshi and McElhinney come from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by implementing McElhinney’s disclosure such that a health score for the CPE device of Voshi is determined using machine learning and failure is determined based on comparison of the health score with a threshold.  One of ordinary skill in the art would have been motivated to do so because Voshi discloses collecting various data (see. para. [0027],[0032]), and McElhinney would have enabled input of a set of data to provide a single metric to determine failure of devices.  Furthermore, McElhinney’s use of machine learning would have enabled improvements to determining failures based on updated data.

Regarding claim 13, Voshi teaches a method, comprising: 
determining, based upon first information comprising current diagnostic data for a first customer premises equipment (CPE) device, a health for a second CPE device (para. [0022] collect data from an identified subset of CPE devices 115.  if the summary of the quality checks on the subset of CPE devices show substantially the same failure(s) as the quality check on the CPE device being installed repaired… identify the CPE device and neighboring CPE devices as candidates for plant maintenance.  para. [0032] quality check of service for the identified neighboring customer premise(s), connection properties can be measured), wherein the first and second CPE devices are both connected to a network corresponding to a particular service provider (para. [0019] used by a service operator to run service checks at one or more CPE devices 115.  para. [0020] identify one or more CPE devices 115 that share one or more network elements with the CPE device 115.  identify one or more subscriber location elements in common with a CPE device.  subscriber location elements associated with one or more CPE devices 115 can be stored by a service operator and made available); 

in response to determining that the second CPE device is defective, outputting second information indicating that the second CPE device is defective (para. [0034] message informing a user that a service issue exists at the first customer premise can be output to the user).
Voshi discloses determining a health for a second CPE device but does not expressly teach determining a health score, the health score is determined using a machine learning system.
Voshi discloses determining whether the second CPE device is defective but not based upon a comparison between the health score and a threshold.
McElhinney teaches determining a health score for a device (para. [0011] health metric, referred to herein as a “health score.”  para. [0058] assets… any device configured to perform one or more operations.  para. [0122] analyze historical operating data for a group of one or more assets… model.  para. [0157] identified set of operating data into the model… convert this likelihood into the health metric), wherein the health score is determined using a machine learning system (para. [0012] model defined in the machine learning phase to determine the "health score"); and based upon a comparison between the health score and a threshold, determining whether the device is defective (para. [0172] health metric reaches a threshold value.  para. [0117] “health score”… indicates whether a failure will occur).
Voshi and McElhinney come from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by implementing McElhinney’s disclosure such that a health score for the CPE device of Voshi is determined using machine learning and failure is determined based on comparison of the health score with a threshold.  One of ordinary skill in the art would have been motivated to do so because Voshi discloses collecting various data (see. para. [0027],[0032]), and McElhinney would have enabled input of a set of data to provide a single metric to 

Regarding claim 2, Voshi in view of McElhinney teach the electronic device of claim 1, wherein the first information comprises data provided by a first device located within the same household as the CPE device (Voshi: see fig. 1. see one or more CPE devices at customer premise.  para. [0013] receive the services at a customer premise through one or more (CPE) devices.  para. [0020] identify one or more other CPE devices 115 that share… para. [0021] customer premise 110 at which one or more CPE devices 115 are installed… identify a subset of CPE devices 115… para. [0022] the network monitoring service 145 can collect data from an identified subset of CPE devices 115).  

Regarding claim 3, Voshi in view of McElhinney teach the electronic device of claim 1, wherein the first information comprises first data provided by a first device located within the same household as the CPE device and second data provided by a second device located within the same neighborhood as the CPE device (Voshi: see fig. 1. see one or more CPE devices at customer premise.  para. [0013] receive the services at a customer premise through one or more (CPE) devices.  para. [0021] subscriber location elements, e.g. street address, zip code.  customer premise 110 at which one or more CPE devices 115 are installed… identify a subset of CPE devices 115… neighboring CPE devices.  para. [0022] the network monitoring service 145 can collect data from an identified subset of CPE devices 115).  

Regarding claim 4, Voshi in view of McElhinney teach the electronic device of claim 3, wherein the first and second devices are both CPE devices (Voshi: see fig. 1, para. [0013] one or more CPE devices at customer premise.  para. [0021] customer premise 110 at which one or more CPE devices 115 are installed… identify a subset of CPE devices 115… neighboring CPE devices).  



Regarding claim 8, Voshi in view of McElhinney teach the electronic device of claim 5, wherein the diagnostic data for the second CPE device includes configuration information, performance information, a fault indication, a log file, or any combination thereof (Voshi: para. [0024] service quality check.  measure properties of a connection, compared to a predetermined threshold).  

Regarding claim 9, Voshi discloses diagnostic data for CPE devices and determining health of CPE devices.  Voshi does not teach the electronic device of claim 8, wherein the machine learning system uses the diagnostic data for the second CPE device and the first information to determine the health score for the second CPE device.  
McElhinney discloses the machine learning system using diagnostic data for a second device and first information of a first device (para. [0122] analyze historical operating data for a group of one or more assets… model.  para. [0157] identified set of operating data into the model… convert this likelihood into the health metric.  para. [0159] receive data that reflects the current operating conditions of a given asset).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by implementing McElhinney’s disclosure of a machine learning system that uses diagnostic data for a second device and first information of a first device.  One of ordinary skill in the art would have been motivated to do so because McElhinney would have enabled input of a set of data to provide a single metric to determine failure of devices.  

Regarding claim 10, Voshi does not teach the electronic device of claim 1, wherein the machine learning system is trained using diagnostic data generated by other CPE devices.  
	McElhinney teaches a machine learning system trained using diagnostic data generated by other devices (para. [0122] analyze historical operating data for a group of one or more assets to identify past occurrences of a given failure from the set of failures.  para. [0123] receive updated operating data… continue to refine the predictive model).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi by implementing McElhinney’s disclosure of training the machine learning system using the diagnostic data.  One of ordinary skill in the art would have been motivated to do so in order to refine the model with updated data.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Voshi in view of McElhinney and Lazar et al. US Patent Publication No. 2018/0359597 (“Lazar’).

Regarding claim 6, Voshi does not teach the electronic device of claim 5, wherein the diagnostic data for the second CPE device is received from and generated by the second a device.  
Lazar teaches diagnostic data received from and generated by the CPE device (para. [0034] querying the device directly.  determine when a device was restarted, the frequency of restarts, and when the device was last updated.  para. [0035] collects and analyzes CPE device activity, applications currently… used, power health.  para. [0029] log and configuration data from the CPE device. para. [0045] status report).  Voshi and Lazar come from a similar field of endeavor of managing devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Voshi in view of McElhinney and Maes et al. US Patent Publication No. 2019/0268214 (“Maes”).

Regarding claim 7, Voshi does not teach the electronic device of claim 5, further comprising: after outputting the second information: receiving an indication that the second CPE device is determined to not be defective; updating the machine learning system with a training example comprising the diagnostic data for the second CPE device and the indication.  
Maes teaches receiving an indication that a device is determined to not be defective; and updating a machine learning system with a training example comprising the diagnostic data and the indication (para. [0031] predict issue.  para. [0077] machine learning automated engine 214 predicted an issue based on the monitoring and configuration data and the prediction was wrong.  para. [0077] feedback…used by the machine learning automated engine 214 to continually improve (at 326) the predictions).  Maes comes from a similar field of endeavor of management of devices including determining health of devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi and McElhinney with Maes’ disclosure of updating the machine learning system in response to an incorrect determination, i.e. device is not defective, after Voshi’s disclosure of sending the second information.  One of ordinary skill in the art would have been motivated to do so because McElhinney describes refining the model, and Maes would have provided a benefit of continually improving the machine learning model (para. [0079] continually improve the machine learning automated engine).

11 is rejected under 35 U.S.C. 103 as being unpatentable over Voshi in view of McElhinney, Lazar et al. US Patent Publication No. 2018/0359597 (“Lazar’), and Jin US Patent Publication No. 2017/0310562 (“Jin”).

Regarding claim 11, Voshi in view of McElhinney teach the electronic device of claims 1, wherein the first information includes diagnostic data for the first CPE device at other times and the health of the network corresponding to the particular service provider.   As previously indicated, Voshi teaches diagnostic data for the CPE device, and Voshi further teaches health of the network corresponding to the particular service provider (para. [0024] measure properties of a connection).  McElhinney further teaches diagnostic data for a first device at other times (para. [0130] historical operating data for a group of one or more assets).  Voshi and McElhinney do not teach the first information includes technical specifications of the second CPE device and per-equalization parameters obtained by the second CPE device.
Lazar discloses receiving information that includes technical specifications of a CPE device (para. [0034] hardware and software characteristics… determine when a device was restarted, the frequency of restarts).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Voshi and McElhinney with Lazar’s disclosure of receiving information that includes technical specifications of the CPE device.  One of ordinary skill in the art would have been motivated to do so in order to have provided additional data that can be used to determine whether the CPE device is health or unhealthy.
Jin teaches receiving information includes per-equalization parameters obtained by a CPE device
 (para. [0037] spectrum information (pre-equalization coefficients) from terminal devices.  uses this information to collect and correlate network geodesign and topology data, customer service data, and operating data.  para. [0063] various data 76… cable modem data (e.g., pre-equalization coefficients)… obtained from cable network 12).  It would have been obvious to one of ordinary skill in the art before the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445